DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant's arguments filed October 19, 2021 have been fully considered but they are not persuasive. 
	Applicant amended Claims 24 – 25 replacing the phrase “by means of” with “via”. Applicant also amended Claim 20 to improve the grammar in the phrase describing the scraping blade limitation. 

Applicant’s arguments as to the 35 U.S.C. § 103 rejections appear to be on the following grounds (Applicant’s Arguments/Remarks pp. 11-17):
a) Morohoshi (US 2009/0261512)
Applicant argument: Morohoshi does not disclose:
1) that the resin is in the form of a paste and that the piece is made of ceramic material, 
2) that there is at least one scraping blade moving forward with paste being supplied in front of it in a controlled and continuous as well as discontinuous way,
Examiner’s answer 1) and 2): As to the resin is in the form of a paste and that the piece is made of ceramic material, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the Viscosity Scale – Smooth-on https://www.smooth-on.com/page/viscosity-scale/ (Note: 1 centipoise = 0.001 Pascal second).
As to the paste deposit being controlled in at least one of a continuous and a discontinuous way, 
	the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
	Moreover, in this case, the examiner is combining Morohoshi and Khoshevis to establish obviousness which provides the features lacking in the other reference including that the material is ceramic.
Applicant argument: Morohoshi does not disclose:
3) that the amount of paste necessary to form the layer is dispensed onto the working surface such that an amount of paste for one layer is not fully supplied at a beginning of the movement of the blade (p. 11), and 

5) it does not teach or suggest the placement of the paste in advance of the blade as the blade moves such that it avoids formation of menisci in the layer being produced and reduces stresses on already cured lower layers (p. 12)
	Examiner’s answer 3), 4) and 5): As to the limitations concerning the amount of paste supplied at the beginning of the movement of the blade, and that at least one parameter is selected among the flow rate of the at least one nozzle with the advance speeds to adjust the nozzle, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	 Moreover, in this case, the examiner is combining Morohoshi and Khoshevis with Allanic to establish obviousness which provides the features lacking in the other reference. 

b) Khoshevis (US 5,529,471) 
Applicant argument: Khoshevis discloses an apparatus having an extrusion assembly and a nozzle with the fluid construction material which can be a cement. However, as cements and ceramics are different materials it cannot be deduced from Khoshevis (Col. 5: ll10-15) that it discloses ceramic material. 
plaster, epoxy, cement, metals and the like are suitable and the extruded material is preferably a paste (Col. 5: ll10-18). Khoshevis discloses the use cement which is a ceramics. 
Applicant argument: Khoshevis does not disclose a scraping blade as the top trowel and the side trowel of Khoshevis do not spread the paste by scraping. The paste that is delivered pass through the top trowel and cannot be scraped by this top trowel. Also the configuration of the tip and side trowels prevents them to be used as scrapers for a continuous layer including the angle between the top and side trowels of Khoshevis. This is because the nozzle and the extrusion assemble are different component of the apparatus of Khoshevis which dispenses different material. Indeed, the deposit from both the extrusion assembly and nozzle are only continuous. The operation of the extrusion system is different from Khoshevis which cannot be use in a zigzagged extrusion but follows a predetermined path. Therefore, Khoshevis does not teach a discontinuous deposit by point. 
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Applicant argument: Khoshevis does not disclose that the nozzle moves transversally back and forth parallel to the scraping blade and longitudinally according to the advance movement of the scraping blade nor does it disclose the scraping blade moves forward with paste being supplied in front of it longitudinally according to the advance movement of the blade (pp. 12-14).
	Examiner’s answer: First, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	As to the argument that Khoshevis does not teach discontinuous deposit by point on the working surface, Khoshevis shows that in one embodiment an internal wall can be extruded within each layer creating square or other shapes of hatches. Applicant’s argument that the configuration include the construction of rims precludes the need for discontinuity because the frame allows for continuous deposit appears to the examiner to be contradicted by the disclosure where an area pouring nozzle may be moved by a 


    PNG
    media_image1.png
    719
    1245
    media_image1.png
    Greyscale

	Moreover, in this case, the examiner is combining Morohoshi and Khoshevis with a secondary reference to establish obviousness which provides the features lacking in the other references. 

c) Allanic (US 6,764,636)
Allanic discloses a pusher comprised of two parts one having a tapered shape in its lower portion which distributes material through two openings such that the recoater blade undertakes a back and forth movement between its two end positions. This is part of a cycle of manufacturing moving downward at a distance corresponding to the thickness of a desired layer. Allanic indicates that “the cycle may be undertaken in this fashion as many times as necessary to stack a sufficient number of layers for the complete creation of the part” (Col.9: ll.59-61). 

	Therefore, Khoshevis and Allanic do not disclose that the amount of paste necessary to form the one layer:
	Dispensed over time as scraping blade moves forward
	By the paste being supplied in front of the scraping blade in front of a progressing position as it moves forward thereby avoiding formation of menisci in the later and reducing stresses on already cured lower layers and
	That the paste deposit is controlled in a discontinuous way.
	Therefore, one of ordinary skill in the art would not find motivation in modifying the disclosure of Morohoshi to result in the clamed invention.
These arguments are not persuasive for the following reasons:
	Allanic teaches that the material is distributed through openings – 7, 8 and that the recoater blade – 9 undertakes a back and forth movement between its two end position, so that the space covered in the low-lying area is progressively filled in with material…free surface of the material coinciding with the place of side – 5 and upper side of the frame – 2 being coated with a thin layer of material. See Figure 1 below:

    PNG
    media_image2.png
    679
    545
    media_image2.png
    Greyscale

	Moreover, the motivation for the invention of Allanic is that it is advantageous to ensure with respect to the surface of the working field that it is not loaded with raw material during the passage of the pusher (recoater) over the working field which it levels off the potential meniscuses created during the preceding coating (Col. 6: ll. 36-46). 
	Therefore, examiner maintains that this prior art has a similar configuration to the method disclosed by the instant invention and that, moreover, the knowledge of a solution to the recited element of claim 1 “…avoiding formation of menisci in the layer and reducing stresses on already cured lower layers…” is taught in Allanic, and even suggests expressly the possible improvement that the instant invention addresses. 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
  
Claims 20 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morohoshi (US 2009/0261512) in view of Khoshevis (US 5,529,471) and further in view of Allanic (US 6,764,636).
	Regarding Claim 20, Morohoshi discloses a method for manufacturing a piece made of photocurable resin comprising
	 using additive manufacturing including allowing successive layers of the photocurable resin to cure (abstract paragraph [0010] sequentially laminating cured resin layers) according to a pattern defined for each layer (paragraphs [0001] [0002] [0045] laser beam traces given pattern on surface curing a light-exposed part; exposure data from cross sections),
 	the first layer of said successive layers (paragraph [0041]) being formed on a working surface on a working tray (Fig. 1 paragraphs [0049] [0050] stereolithography table – 4 dispenser – 5 photocurable resin – 10), 

	upon said each formation of a layer, the amount of resin necessary to form the layer is dispensed onto the working surface (Fig. 1 paragraph [0041]), with the at least one scraping blade extending from a first edge of the working surface to an opposite second edge of the working surface (Fig. 1 paragraph [0049] …recoater -6 sweeps to spread the liquid photocurable resin – 1, thereby forming one coating layer to be cured –which is inherently extending from a first edge of the working surface to an opposite second edge of the working surface) from at least one nozzle which is moved in front of a forefront at least one scraping blade (Figs. 1, 4 paragraphs [0037] [0068]  [0049]) dispenser – 5, recoater – 6). 
	However, Morohoshi is silent as to the resin being in the form of a paste and that the manufactured piece is made of ceramic material and that there is a at least one scraping blade moving forward with paste being supplied in front of the scraping blade in a controlled and continuous as well as discontinuous way. 
Khoshevis discloses an additive fabrication apparatus and method whereby a fluid construction material which is extruded from a nozzle designed for a paste, which can be a ceramic (cement) material (Fig. 1, 12 5:10-15) which can be solidified by means of a fluid material extrusion assembly including a blade (trowel) acting as walls defining an enclosed area (Figs. 1, 12 4:67-5:3 top trowel – 45 side trowel – 46). 
Khoshevis discloses that the paste deposit is controlled (Fig. 1 4:62) in at least one of a continuous way, forming a paste strand on the working surface (Figs. 1, 12 5:57-60 nozzle – 51 to extrude the material in a layer… as the nozzle is moved along the path determined by the X, Y, Z positioning drive), and a discontinuous way, forming deposits by points on the working surface (Fig. 4 6:19-21 hatches – 58). 
	Khoshevis also discloses that at least one nozzle is moved transversally back and forth parallel to the at least one scraping blade and longitudinally according to the advance movement of the at least one scraping blades from the first edge of the working surface to the opposite second edge of the working surface (7:6-10 see also 10:5-7).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Morohoshi to incorporate the disclosure of Khoshevis whereby a method of manufacturing a shaped body by additive manufacturing where successive layers of a photocurable resin are successively allowed to cure according to a predefined pattern with this resin spread by scraping the supplied resin on to the working tray after the resin is dispensed, would also consider that the photocurable resin can be a paste with a ceramic filler and that this can be deposited in at least one continuous way, forming a paste strand and a discontinuous way, forming deposits by points on the working surface, with at least one nozzle moving transversally back and forth parallel to the at least one scraping blade and longitudinally according to the advancing of the blades, as taught by Khoshevis. 	One with ordinary skill in the art would be motivated to do so because these 
	However, Khoshevis does not disclose that there is a at least one scraping blade moving forward with paste being supplied in front of the scraping blade in a progressing position longitudinally according to the advance movement of the blades nor that at least one scrap is selected associated with these movements with adjustments depending on the parameter selected among the paste viscosity and the layer thickness.
	Allanic discloses a fast three-dimensional modeling method that is designed for pastes (5:44-49)  which can be difficult to process (3:65-4:3), and the method discloses that an amount of 2Docket No. 7256-0030 Appln. No. 15/897,880paste for one layer is not fully supplied at a beginning of the movement of the at least one scraping blade, the amount of paste necessary to form the one layer being dispensed over time as the at least one scraping blade (Fig. 2 10: 4-6 pusher is comprised of two parts (22, 24) part – 22 has a tapered shape in its lower portion – 23 corresponding to a blade)  moves forward (Fig. 1 9: 39-52 …free surface of the material coinciding with the place of side – 5 and the upper side of the frame – 2 being coated with a thin layer of material) by the paste being supplied in front of the at least one scraping blade in front of a progressing position as the at least one scraping blade moves forward (Fig. 1 9:47-55 recoater blade moves to position 9’, performing the desired coating), thereby avoiding formation of menisci in the layer and reducing stresses on already cured lower layers (5:65-6:5), wherein at least one parameter selected among the flow rate of the at least one nozzle and the transversal and longitudinal advance speeds of the at least one nozzle is adjusted depending on at least 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of the combination of Morohoshi and Khoshevis to incorporate the disclosure of Allanic whereby a method of manufacturing a shaped body by additive manufacturing where successive layers of a photocurable resin, which is a paste filled with a ceramic filler with this resin spread by scraping the supplied resin on to the working tray after the resin is dispensed, deposited in at least one continuous way, forming a paste strand, with at least one nozzle moving transversally back and forth parallel to the at least one scraping blade and longitudinally according to the advancing of the blades, 
	to have also considered that the method include an amount of 2Docket No. 7256-0030 Appln. No. 15/897,880paste for one layer which is not fully supplied at a beginning of the movement of the at least one scraping blade, the amount of paste necessary to form the one layer being dispensed over time as the at least one scraping blade moves forward wherein a parameter is adjusted associated with the flow rate depending on at least one parameter selected among the paste viscosity and the layer thickness. 
	One with ordinary skill in the art would consider this feature of the method because the working surface is not loaded with raw material as the recoater blade, during its passage over the working, levels off the potential meniscuses created during the preceding coating phase  and minimizing stress (6:1-5; 6:36-42).

	Regarding Claim 23, the combination of Morohoshi, Khoshevis and Allanic disclose all the limitations of Claim 20 and Morohoshi further discloses that the dispensing of paste is by at least one nozzle and is controlled depending on the layer to be formed (Fig. 1 paragraph [0049]).

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Morohoshi (US 2009/0261512),  Khoshevis (US 5,529,471) and Allanic (US 6,764,636) as applied to Claim 20 above, and further in view of Rohner (US 2010/0283188).
	Regarding Claim 25, the combination of Morohoshi, Khoshevis and Allanic disclose all the limitations of Claim 20 however does not disclose that the at least one nozzle is supplied with paste by means of a cartridge. 
In the same field of endeavor, Rohner discloses at least one nozzle is supplied with paste by means of a paste cartridge which forms the upper part of the at least one nozzle and which contains a stock of paste sufficient to form at least one layer (Figs. 1, 2 paragraph [0051] replaceable cartridge – 9).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Morohoshi, Khoshevis and Allanic to incorporate the teaching of Rohner whereby a method of manufacturing a shaped body by additive manufacturing where successive layers of a photocurable resin are used would also have at least one nozzle suppled with paste by means of a paste cartridge. 
.

Claims 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morohoshi (US 2009/0261512), Khoshevis (US 5,529,471) and Allanic (US 6,764,636) as applied to Claim 20 above, and further in view of Shi (US 2015/0231832).
	Regarding Claim 24, the combination of Morohoshi, Khoshevis and Allanic discloses all the limitations of Claim 20 but does not disclose at least one nozzle is supplied by a pipe.
	 Shi teaches a rapid prototyping apparatus for producing three-dimensional ceramic object, whereby at least one nozzle is supplied with paste by means of a pipe for supplying paste from a paste tank (Fig. 2A paragraph [0021] printing module – 25 continuous liquid supply unit – 29 plural printhead units – 252 external pipes – not shown).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of the combination of Morohoshi, Khoshevis and Allanic  to incorporate the teachings of Shi whereby a method for manufacturing by additive manufacturing such that layers of a photocurable paste, are formed on a working surface with at least one nozzle is moved in front of the forefront of at least one scraping blade would also include at least one nozzle supplied with paste by means of a pipe for supplying paste from a paste tank. 


	Regarding Claim 26, the combination of Morohoshi, Khoshevis and Allanic discloses all the limitations of Claim 20 but do not disclose at least two nozzles aligned according to an axis.
	However, Shi teaches that the paste is dispensed from at least two nozzles aligned according to an axis, the axis being one of an axis parallel to the at least one scraping blade and an axis perpendicular to the at least one scraping blade (Fig. 2B paragraph [0022] at least one printhead unit – 252 with nozzles on an Y axis cleaned by blade unit – 282 from X axis).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of the combination of Morohoshi, Khoshevis and Allanic to incorporate the teachings of Shi whereby a method for manufacturing by additive manufacturing such that layers of a photocurable paste are formed on a working surface with at least one nozzle is moved in front of the forefront of at least one scraping blade would also include at least two nozzles aligned according to an axis parallel to the at least one scraping blade and an axis perpendicular to the at least one scraping blade. 
	One with ordinary skill would be motivated to do so because a page-width array printing module only needs to be moved along a single axis (X-direction). That is, it is .

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morohoshi (US 2009/0261512), Khoshevis (US 5,529,471) and Allanic (US 6,764,636) as applied to Claim 20 above, and further in view of Ueno (JP2000025118).
	Regarding Claim 27, the combination of Morohoshi, Khoshevis and Allanic disclose all the limitations of Claim 20 but does not disclose a vibrational motion.
	Ueno teaches a three-dimensional shaping device and method,  whereby when spreading at least one of the paste layers, at least one scraping blade in working position (Fig. 2 paragraph [0026] scraper – 13), in addition to its scraping advance movement, is allowed to go back and forth in its plane according to a so-called vibration motion (paragraphs [0050] [0051]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of the combination of Morohoshi, Khoshevis and Allanic to incorporate the teachings of Ueno whereby a method for manufacturing by additive manufacturing such that layers of a photocurable paste are formed on a working surface with at least one nozzle is moved in front of the forefront of at least one scraping blade would also include that the scraper would be allowed to go back and forth in its plane according to a so-called vibration motion.
	 One with ordinary skill in the art would be motivated to do so because the surface of the photocurable flow material on the platform can be simultaneously .

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morohoshi (US 2009/0261512), Khoshevis (US 5,529,471) and Allanic (US 6,764,636) as applied to Claim 20 above, and further in view of Kitano (US 6,416,583).
	Regarding Claim 39, the combination of Morohoshi, Khoshevis and Allanic teach all the limitations of Claim 20 and both Morohoshi, Khoshevis and Allanic teach that the at least one nozzle (dispenser) dispenses the amount of paste necessary to form the layer as the paste strand (Khoshevis, Figs. 1, 12 5:57-60 nozzle – 51 to extrude the material in a layer… as the nozzle is moved along the path determined by the X, Y, Z positioning drive),and during dispensing of the paste strand, with the at least one nozzle being in front of the forefront of the scrapping blade (Morohoshi, Figs. 1, 4 paragraphs [0037] [0068]  [0049]) dispenser – 5, recoater – 6), such that the combination of Morohoshi, Khoshevis and Allanic teaches that the paste strand (Khoshevis, Figs. 1, 12 5:57-60 nozzle – 51 to extrude the material in a layer… as the nozzle is moved along the path determined by the X, Y, Z positioning drive),always located in front of the forefront of the at least one scraping blade in operation (Morohoshi, Figs. 1, 4 paragraphs [0037] [0068]  [0049]) dispenser – 5, recoater – 6). 	However, while Morohoshi discloses that the working table is horizontally movable (paragraph [0041]) and the recoater includes a moving mechanism to evenly 
	Kitano discloses a film forming apparatus and method whereby a surface is coated with a nozzle unit applying a solution in the form of a slender stream (abstract). Kitano further teaches that at least one nozzle is moved through back and forth movement on a width of the working surface (Fig. 10 16:3-6 nozzle unit – 2) and straightly on a length of the working surface so that the at least one nozzle dispenses the paste strand onto the working surface in serpentine form (Figs. 3, 12 9:11-13, 20:50-52 zigzag).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Morohoshi, Khoshevis and Allanic to incorporate the teaching of Kitano whereby a method for manufacturing by additive manufacturing such that layers of a photocurable paste are formed on a working surface with at least one nozzle is moved in front of the forefront of at least one scraping blade would also include that the nozzle is moved back and forth on a width of the working surface and straightly on a length of the working surface to form a serpentine (zigzag) pattern. 
	One with ordinary skill in the art would be motivated to use this method because it is important to discharge a stream as slender as possible, without a break, while moving the nozzle unit  at regular pitches so as to form a thin film having a uniform thickness (9:50-55).

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712